THOMPSON, J.
The petition for writ of certiorari is granted and the 11 December 1998 order allowing extended holiday visitation entered on the court’s own initiative, is quashed. See, Fla. R. Juv. P. 8.625(e)(a).
The request for prohibition is treated as a request for mandamus relief and is granted. The tidal court is ordered to rule on the *1233Department of Children and Families’ motion to recuse.
Certiorari granted; visitation order vacated. Mandamus granted as to motion to re-cuse.
GOSHORN and HARRIS, JJ., concur.